Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on August 26, 2022 in response to the Office Action of May 27, 2022 is acknowledged and has been entered. Claims 1-13 and 15-21 are pending and under examination in this Office Action.
Response to Arguments
Applicant's arguments filed on August 26, 2022 have been fully considered but they are not persuasive.
Applicant states that “Applicant submits that in the cited portions of Song, the application is not in a dormant state, as claimed; namely because the application is awake and ready to send data and instructing the stack to send the data. In contrast to the claims, rather than the application being in a dormant state, Song instead describes the TCP connection as being in a dormant state. Applicant further submits that Song fails to describe the application itself being in a dormant state, much less a description of injecting a packet into a communication stack of the application transparent to the application while the application is in a dormant state, as claimed (Reply, pp. 7-8).” 
	Examiner respectfully disagrees. Song recites a TCP communication application (i.e. a TCP connection) to teach the claimed “at least one application” in the independent claims 1, 8 and 15. Song also discloses that an application 101 writes the data to be transmitted to a TCP stack 108 while the TCP communication application (i.e. the TCP connection) is in dormant (sleep) mode (Song, para. [0028]). Therefore, Song is considered to teach the function of injecting a packet into a communication stack of an application while the application is in a dormant state.
Applicant further states that “Applicant submits that the cited portions of Song also fail to describe injecting, by the notification process, a packet into a communication stack for an application. Specifically, the cited portions of Song describe an application sending data - not receiving notification including data to be delivered to an application. Said another way, the injecting of data to a communication stack is described in the cited portions of Song as being performed by the application - not by a notification process (Reply, p. 8).”
	Examiner respectfully disagrees. Vyas recites a notification handler (Vyas, para. [0031], [0042]) to teach the claimed “the notification process” to send the incoming data to an application on a client device. In an analogous data packets transmission between application processes on a client device field of endeavor, Song recites an application 101 to teach the claimed “the notification process” for sending data to another application in dormant mode (Song, para. [0025], [0028]).
Applicant also states that “Applicant disagrees, at least because the cited portions of Govindarajan fail to describe scheduling the application to exit the dormant state, as claimed. Applicant submits that the cited portions of Govindarajan are completely silent as to the application being in a dormant state. Specifically, the cited portions of Govindarajan make no mention at all of scheduling the application to exit the dormant state, as recited in the claims ... The Office relies on Song for teaching the application being in a dormant state. However, as explained above, Applicant submits that the cited portions of Song instead describes the TCP connection as being in a dormant state - not the application. Specifically, the cited portions of Song describe the application wanting to send data and causing the TCP connection to exit the dormant state in order to send the data. Accordingly, because none of the cited references describe scheduling the application to exit the dormant state, Applicant submits that the cited references, individually or in combination, fail to teach or suggest the elements of claim 19 (Reply, p. 9).”
	Examiner respectfully disagrees. As analyzed above, Song discloses that the application 101 writes the data to the TCP stack 108 for sending the data to the TCP communication application (e.g. the TCP connection) while the TCP communication application is in dormant mode. Song also discloses that the TCP stack 108 allocates resources when receiving the data for transmission so as to prepare for the TCP communication application transitioning from dormant mode to normal mode. In an analogous data packet processing field of endeavor, Govindarajan discloses a scheduler that could coordinate processing of data packets by a network stack (Govindarajan, col. 6, l. 66 – col. 7, l. 47 and col. 9, II. 61-64 and col. 11, II. 15-28 and col. 11, II. 55-67). Therefore, the incorporation of Vyas, Song, Matson and Govindarajan teaches the function of scheduling the application to exit the dormant state.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (U.S. Pub. No. US 2015/0351074 A1), herein referred to as Vyas, in view of Song et al. (U.S. Pub. No. US 2008/0307093 A1), herein referred to as Song, and in further view of Matson et al. (U.S. Pub. No. US 2013/0275530 A1), herein referred to as Matson.
In regard to claim 1, Vyas teaches a method of fast resumption of dormant sessions (e.g. activation of the VoIP applications – para. [0001]; Examiner notes that Specification [00020] and [00028] discloses the time-sensitive applications that are benefited by the claimed invention includes VoIP applications. Vyas teaches the activation of the inactive VoIP applications in the client device to fulfill the time-sensitive task. Vyas discloses the application cloud server communicating with its client application through a push notification server by passing the connection information in the push notification so that the VoIP service could fast recover the client application and does not have to manage NAT timeouts of intervening communication networks, or send keep alive packets, etc.  – Vyas, para. [0028], [0043] and [0044]) on a client device (e.g. a mobile computing device; “… The disclosure generally relates to activating the VoIP applications based on notifications pushed to the mobile computing device by a cloud-based notification infrastructure …” – para. [0001]), the method comprising:
	receiving, by the client device (e.g. the mobile computing device – para. [0031]), a push notification (e.g. the incoming call notification – para. [0042]) from a push notification server (e.g. the push notification server; FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… The local component is a notification daemon (referred to as a notification handler) 152 running on the mobile computing device 150a. The notification handler 152 is connected as a client to the notification server 130 through a persistent network connection …” – para. [0031]; “… Upon receipt of the incoming call notification (C) from the notification server 130, notification handler 152 determines which of the multiple VoIP applications 154a, 154b, ... installed on the mobile computing device 150a is the recipient of the incoming call notification (C) …” – para. [0042]);
	extracting, by a notification process (e.g. the notification handler – para. [0031] and [0042]) on the client device, a datagram packet (e.g. the incoming call information such as the information B provided by the VoIP server and packaged in the incoming call notification – para. [0039] and [0041]; Examiner notes that the limitation “datagram” is considered as a basic transfer unit associated with a packet-switched network. Vyas teaches the incoming call packet information communications and later on in the Office Action Matson teaches the UDP packet communications) from the push notification (e.g. examining the incoming call notification and determining the recipient of the incoming call notification; FIG. 1; “… A caller device 110a transmits over a network connection (represented as a solid line) an incoming call packet (A)-that indicates an incoming call for an instance of the VoIP application 154a installed on the mobile computing device 150a-to a VoIP server 120a associated with the VoIP application 154a …” – para. [0038]; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… the notification server 130 packages the received information (B) about the incoming call received from the VoIP server 120a into an incoming call notification (C). In some implementations, the incoming call notification (C) can be a TCP packet and includes at least an identifier of the mobile computing device 150a and of the recipient VoIP application 154a …” – para. [0041]; “… Upon receipt of the incoming call notification (C) from the notification server 130, notification handler 152 determines which of the multiple VoIP applications 154a, 154b, ... installed on the mobile computing device 150a is the recipient of the incoming call notification (C). Such a determination is performed by the notification handler 152 based on an identifier of one of the VoIP applications 154a, 154b, ... included in the received incoming call notification (C) …” – para. [0042]); …; and
	reading, by the at least one application, the datagram packet (e.g. the VoIP application being activated/awaken and processing the incoming call information; FIG. 1; “… Once the notification handler 152 identifies VoIP application 154a as the recipient of the incoming call notification (C), the notification handler 152 verifies whether the recipient VoIP application 154a is active … if a result of the verification is that the VoIP application 154a is inactive (e.g., terminated or background suspended) the notification handler 152 causes the inactive VoIP application 154a to become active. In some implementations, the notification handler 152 sends a wakeup message directly to the inactive VoIP application 154a to activate it. In other implementations, the notification handler 152 requests that an application manager process (not shown in FIG. 1) activate the inactive VoIP application 154a. Upon activation of the VoIP application 154a, the notification handler 152 provides the VoIP application 154a the indication (D) of the incoming call …” – para. [0043]; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient mobile computing device 150a …” – para. [0044]; “… a payload of a data packet of the incoming call notification (C) includes an instruction that the VoIP application 154a connect with the VoIP server 120a …” – para. [0045]).
	Vyas teaches activating the inactive VoIP application and sending the incoming call information to the VoIP application on the client device (Vyas, para. [0043], [0044], [0045]). Vyas does not explicitly teach, but Song teaches injecting, by the notification process (e.g. an application 101 – para. [0024], [0025]), the datagram packet into a communication stack for at least one application (e.g. a TCP connection – para. [0018]) on the client device (e.g. writing the data packet from the application 101 to a TCP stack 108 on device 102 – para. [0024], [0025], [0028]), wherein the datagram packet is injected into the communication stack transparent to the at least one application and while the at least one application is in a dormant state (e.g. the data packet being written to the TCP stack while the TCP connection is in sleep mode; FIG. 1; “… three TCP connection modes are provided: (1) normal mode, (2) sleep (dormant) mode, and (3) wait mode …” – para. [0018]; “…  An application 101 is implemented on the device 102, and an application 104 is implemented on the device 106. The application 101 uses a TCP client (e.g., Unix socket) to communicate with another application that uses a TCP server (e.g., Unix server socket) … The device 102 includes a TCP stack 108 and the device 106 includes a TCP stack 109. The TCP stacks are used by the applications 101 and the application 104 for communication via a TCP connection over the network 110 …” – para. [0024]; “… The application 101 and the TCP stack 108 form a resource management module configured for managing a TCP connection, including resource management …” – para. [0025]; “… In a node, an application need not instruct its corresponding TCP stack to transition the TCP connection to the normal mode. When an application has data to send, the application sends the data using existing API ( e.g., write API) for a TCP connection. Upon receiving the data from the application, if the connection is in sleep mode, the corresponding TCP stack re-allocates resources for this connection, wherein the connection transitions from sleep mode to normal mode for transmitting the data to a peer …” – para. [0028]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Song in order to incorporate a method of re-allocating resources for a TCP connection in sleep mode upon receiving data packet to process by using a protocol stack as disclosed by Song. One of ordinary skilled in the art would have been motivated because the arts from Vyas and Song disclose the features of waking up applications in sleep mode to process data packets on a client device. Such incorporation would provide support for reducing resource consumption in networking data communication (Song, para. [0006]).
	Vyas in view of Song teach TCP connections, TCP packets as datagram packets. Vyas in view of Song do not explicitly teach, but Matson teaches a UDP packet being a datagram packet (e.g. a UDP packet received by a mobile device – para. [0051]) and sending the incoming call information to the application by using a communication stack (FIG. 2; FIG. 3A; “… The term ‘mobile electronic communication Device’ (MECD) refers to any of a number of handheld or otherwise portable electronic devices …” – para. [0021]; “… the operating system implements a network stack using a combination of hardware and software to control sending and receiving of data packets with the wireless transceiver 216. One example of a network stack implements a version of the Internet Protocol (IP) and the transmission control protocol (TCP) or user datagram protocol (UDP). The network stack enables the MECD to process data packets corresponding to SIP messages and to other protocols used by the MECD …” – para. [0051]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Song and further in view of Matson in order to incorporate a method of sending a datagram packet to an application in a mobile device by using a network stack as disclosed by Matson. One of ordinary skilled in the art would have been motivated because the arts from Vyas and Matson disclose the features of using push notification service to activate the inactive applications in a client device. Such incorporation would provide support for processing data packets corresponding to various protocols in a mobile device (Matson, para. [0051]).
In regard to claim 2, Vyas teaches further comprising responding, by the at least one application (e.g. the VoIP application – para. [0044]), to a sender (e.g. the VoIP server – para. [0044]) of the datagram packet (FIG. 1; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient mobile computing device 150a …” – para. [0044]).
In regard to claim 3, Vyas teaches wherein responding, by the at least one application, to a sender of the datagram packet includes sending a response packet (e.g. a request – para. [0044]) to an application server (e.g. the VoIP server – para. [0039] and [0044]) that transmitted the datagram packet (e.g. the incoming call information – para. [0039]) as a payload of a notification request to the push notification server (e.g. transmitting the incoming call information to the push notification server; FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient mobile computing device 150a …” – para. [0044]; “… a payload of a data packet of the incoming call notification (C) includes an instruction that the VoIP application 154a connect with the VoIP server 120a …” – para. [0045]).
In regard to claim 4, Vyas teaches wherein the push notification (e.g. the incoming call notification – para. [0041]) includes the payload from the notification request (e.g. the incoming call information – para. [0039] and [0041]) transmitted to the push notification server (e.g. the push notification server; FIG. 1; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… the notification server 130 packages the received information (B) about the incoming call received from the VoIP server 120a into an incoming call notification (C) …” – para. [0041]).
In regard to claim 5, Vyas teaches wherein receiving, by the client device, the push notification from the push notification server includes receiving the push notification in a packet (e.g. the incoming call notification – para. [0042]), wherein the packet is one of a transport control protocol (TCP) packet (e.g. the packet being communicated with TCP network connection – para. [0032]) or a transport layer security (TLS) packet (FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… The local component is a notification daemon (referred to as a notification handler) 152 running on the mobile computing device 150a. The notification handler 152 is connected as a client to the notification server 130 through a persistent network connection …” – para. [0031]; “… Communications between the notification handler 152 and the notification server 130 over such a persistent network connection are carried out through transmission control protocol (TCP), for instance …” – para. [0032]; “… Upon receipt of the incoming call notification (C) from the notification server 130, notification handler 152 determines which of the multiple VoIP applications 154a, 154b, ... installed on the mobile computing device 150a is the recipient of the incoming call notification (C) …” – para. [0042]).
In regard to claim 7, Vyas teaches wherein the client device (e.g. the mobile computing device – para. [0036]) is a resource-constrained device and the at least one application (e.g. the VoIP application – para. [0036]) is time-sensitive application (Examiner notes that Specification [00028] recites that the examples of time-sensitive application may include a Voice over IP (VoIP) application and Specification [00017] recites that a resource-constrained device may include a portable device or smartphone;  FIG. 1; “… Power necessary to conventionally maintain such a persistent VoIP connection can shorten the life of a battery of the recipient mobile computing device 150b. Additional computing resources (e.g., processing time and storage space) may be necessary at the VoIP server 120b, at the mobile computing device 150b, or both, to manage the persistent VoIP connection …” – para. [0036]).
Claim 8 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Additionally, Vyas teaches an apparatus for fast resumption of dormant sessions on a client device, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions (“… Implementations of the subject matter described in this specification can be configured as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible nonvolatile program carrier for execution by, or to control the operation of, data processing apparatus …” – para. [0085]; “… The term ‘data processing apparatus’ encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor …” – para. [0086]).
In regard to claim 9, claim 8 is incorporated. Claim 9 corresponds to claim 2 and is therefore rejected for similar reasoning.
In regard to claim 10, claim 9 is incorporated. Claim 10 corresponds to claim 3 and is therefore rejected for similar reasoning.
In regard to claim 11, claim 10 in incorporated. Claim 11 corresponds to claim 4 and is therefore rejected for similar reasoning.
In regard to claim 12, claim 8 is incorporated. Claim 12 corresponds to claim 5 and is therefore rejected for similar reasoning.
Claim 15 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Additionally, Vyas teaches a computer program product for fast resumption of dormant sessions on a client device, the computer program product disposed upon a non-volatile computer readable storage medium, the computer program product comprising computer program instructions (“… another aspect of the subject matter described in this specification can be implemented in a mobile computing device that includes one or more hardware processors; and non-transitory computer readable medium encoding instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to emulate a notification handler that performs operations …” – para. [0010]).
In regard to claim 16, claim 15 is incorporated. Claim 16 corresponds to claim 2 and is therefore rejected for similar reasoning.
In regard to claim 17, claim 16 is incorporated. Claim 17 corresponds to claim 3 and is therefore rejected for similar reasoning.
In regard to claim 18, claim 15 is incorporated. Claim 18 corresponds to claim 5 and is therefore rejected for similar reasoning.
In regard to claim 20, claim 15 is incorporated. Claim 20 corresponds to claim 7 and is therefore rejected for similar reasoning. 
In regard to claim 21, Vyas does not explicitly teach, but Song teaches wherein the datagram packet is injected into the communication stack at the transport layer (e.g. the datagram packet being written to the TCP stack; “… In a node, an application need not instruct its corresponding TCP stack to transition the TCP connection to the normal mode. When an application has data to send, the application sends the data using existing API ( e.g., write API) for a TCP connection. Upon receiving the data from the application, if the connection is in sleep mode, the corresponding TCP stack re-allocates resources for this connection, wherein the connection transitions from sleep mode to normal mode for transmitting the data to a peer …” – para. [0028]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Song in order to incorporate a method of re-allocating resources for a TCP connection in sleep mode upon receiving data packet to process by using a protocol stack as disclosed by Song. One of ordinary skilled in the art would have been motivated because the arts from Vyas and Song disclose the features of waking up applications in sleep mode to process data packets on a client device. Such incorporation would provide support for reducing resource consumption in networking data communication (Song, para. [0006]).
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (U.S. Pub. No. US 2015/0351074 A1), herein referred to as Vyas, in view of Song et al. (U.S. Pub. No. US 2008/0307093 A1), herein referred to as Song, in view of Matson et al. (U.S. Pub. No. US 2013/0275530 A1), herein referred to as Matson, and in further view of Govindarajan et al. (U.S. Patent No. US 10,243,877 B1), herein referred to as Govindarajan.
In regard to claim 6, Vyas in view of Song and further in view of Matson teach wherein injecting, by the notification process, the datagram packet into the communication stack for at least one application on the client device. Vyas in view of Song and further in view of Matson do not explicitly teach, but Govindarajan teaches includes scheduling the at least one application to read the datagram packet (e.g. scheduling an application to process a received packet in a network stack; FIG. 2; FIG. 4; FIG. 5; “… As shown in FIG. 4, network device 220 may include one or more applications 405-1 through 405-N … a network stack 410, and a scheduler 415 … network stack 410 may include one or more layers associated with processing packets, such as an Ethernet layer, an Internet protocol (IP) layer, a transmission control protocol and/or user datagram protocol (TCP/UDP) layer, a socket layer … Scheduler 415 may schedule packets for processing by network device 220 … scheduler 415 may communicate with network stack 410 in order to coordinate processing of packets received by network device 220 …” – col. 6, l. 66 – col. 7, l. 47; “… process 500 may include receiving a packet associated with the application (block 515). For example, network stack 410 may receive a packet associated with application 405 … network stack 410 may expedite processing of the packet based on communicating with scheduler 415 … scheduler 415 may immediately (e.g., without queuing, as soon as processing resources are available, etc.) cause the process, associated with the packet, to be executed, and may place the packet in a socket buffer, associated with application 405, for processing … network stack 410 may cause the process, associated with processing the packet to be scheduled ( e.g., by scheduler 415) for execution according to a scheduling algorithm …” – col. 9, ll. 61-64 and col. 11, ll. 15-28 and col. 11, ll. 55-67).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Song in view of Matson and further in view of Govindarajan in order to incorporate a method of scheduling an application to process a datagram packet in a network device through the communication of a network stack with a scheduler as disclosed by Govindarajan. One of ordinary skilled in the art would have been motivated because the arts from Vyas, Song, Matson and Govindarajan disclose the features of data packet processing in the computer networking environment. Such incorporation would ensure a packet associated with an application in a network device to be processed in accordance with a timing requirement, while also ensuring fairness of expedited processing amongst multiple applications (Govindarajan, col. 2, ll. 58-67).
In regard to claim 13, claim 8 is incorporated. Claim 13 corresponds to claim 6 and is therefore rejected for similar reasoning.
In regard to claim 19, Vyas in view of Song and further in view of Matson teach wherein injecting, by the notification process, the datagram packet into the communication stack for at least one application on the client device. Song further teaches the communication stack facilitates the at least one application to exit the dormant state and then read the datagram packet (e.g. the TCP stack re-allocating resource for the TCP connection so that the TCP connection exiting the sleep mode and processing/transmitting the data packet; “… In a node, an application need not instruct its corresponding TCP stack to transition the TCP connection to the normal mode. When an application has data to send, the application sends the data using existing API ( e.g., write API) for a TCP connection. Upon receiving the data from the application, if the connection is in sleep mode, the corresponding TCP stack re-allocates resources for this connection, wherein the connection transitions from sleep mode to normal mode for transmitting the data to a peer …” – para. [0028]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Song in order to incorporate a method of re-allocating resources for a TCP connection in sleep mode upon receiving data packet to process by using a protocol stack as disclosed by Song. One of ordinary skilled in the art would have been motivated because the arts from Vyas and Song disclose the features of waking up applications in sleep mode to process data packets on a client device. Such incorporation would provide support for reducing resource consumption in networking data communication (Song, para. [0006]).
	Vyas in view of Song and further in view of Matson do not explicitly teach that the communication stack of facilitating the at least one application exiting the dormant state and then reading the datagram packet involves with a scheduling process. But Govindarajan teaches includes scheduling process to help the communication stack’s process being scheduled for execution (FIG. 2; FIG. 4; FIG. 5; “… As shown in FIG. 4, network device 220 may include one or more applications 405-1 through 405-N … a network stack 410, and a scheduler 415 … network stack 410 may include one or more layers associated with processing packets, such as an Ethernet layer, an Internet protocol (IP) layer, a transmission control protocol and/or user datagram protocol (TCP/UDP) layer, a socket layer … Scheduler 415 may schedule packets for processing by network device 220 … scheduler 415 may communicate with network stack 410 in order to coordinate processing of packets received by network device 220 …” – col. 6, l. 66 – col. 7, l. 47; “… process 500 may include receiving a packet associated with the application (block 515). For example, network stack 410 may receive a packet associated with application 405 … network stack 410 may expedite processing of the packet based on communicating with scheduler 415 … scheduler 415 may immediately (e.g., without queuing, as soon as processing resources are available, etc.) cause the process, associated with the packet, to be executed, and may place the packet in a socket buffer, associated with application 405, for processing … network stack 410 may cause the process, associated with processing the packet to be scheduled ( e.g., by scheduler 415) for execution according to a scheduling algorithm …” – col. 9, ll. 61-64 and col. 11, ll. 15-28 and col. 11, ll. 55-67).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Song in view of Matson and further in view of Govindarajan in order to incorporate a scheduler to facilitate scheduling a network stack’s processing data packets as disclosed by Govindarajan. One of ordinary skilled in the art would have been motivated because the arts from Vyas, Song, Matson and Govindarajan disclose the features of data packet processing in the computer networking environment. Such incorporation would ensure a packet associated with an application in a network device to be processed in accordance with a timing requirement, while also ensuring fairness of expedited processing amongst multiple applications (Govindarajan, col. 2, ll. 58-67).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wason et al., US 2009/0172184 A1. This reference discloses that a packet scheduler layer coordinates with a TCP/IP stack layer to smooth processing the TCP packets (Wason, FIG. 3, Abstract).
Masputra et al., US 2013/0204965 A1. This reference discloses that the networking stack includes queue management logic for managing networking queues of the corresponding applications on a client device. A packet scheduler in the networking stack schedules packets to be transmitted and received from/to each of the queues (Masputra, FIG. 1; para. [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448